Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Prosecution
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
Information Disclosure Statement
Information Disclosure Statement filed by applicant on 11/09/2020 and 11/10/2020 11/12/2020 has been considered.
Status of claims
Applicant’s amendment to the claims filed on 11/09/2020 has been entered and made of record.
Currently pending Claims:	1-18 and 21-22
Independent Claims		1, 10, 21
Currently Amended claims:	1-8, 12-13, 21 and 22	
Cancelled previously:		19-20
Allowable Subject Matter
Claims 1-18, 21-22 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art were found for the claims KWON et al. (2014/0301465 A1) and Wang et al. (US 2013/0114720 A1). The relevance of each reference to the previously allowed claims is discussed in the non-final office action mailed on 1/10/2020 as well as in the Notice of Allowance mailed on 8/4/2020. 
Applicant’s arguments filed on 4/10/2020 with respect to previously allowed claims 1, 10, and 21 is applicable to the instant claims.
Regarding claims 1 and 21, Applicant persuasively argues Wong’s “selectively merging…” is not for adjustment to how coding units and coding blocks are partitioned.” (Applicant’s remarks, Page 13, lines 25-26 and Page 11). Therefore, Kwon-Wang does not disclose the limitation:
“selectively merging two or more of the plural first coding blocks into a single second coding block plural first coding blocks, including, based on the block vector values associated with the two or more of the plural first coding blocks first, coding blocks into the single second coding block second coding block being used in partitioning of the picture into coding units instead of using the two or more of the plural first coding blocks in the partitioning of the picture into coding units; and outputting the encoded data for the picture, “ as well as the combination of all the limitations within the independent claims and Applicant's enabling portions of the specification.
Regarding claim 10, Applicant argues Kwon et al. (20140301465 A1) does not explicitly disclose some features of Claim 10 which is directed to encoder side activity and includes language about the timing of certain encoder-side operations: "encoding data for a picture using intra block copy prediction performing block vector estimation operations and block splitting decision operations concurrently for a current block of the picture," because, while Kwon 's provisional applications (61808872 and 61847743) disclose decoder side architectures and neither of these provisional applications of Kwon teach encoder side activity, in particular, the claimed "encoding data for a picture using intra block copy prediction performing block vector estimation operations and block splitting decision operations concurrently for a current block of the picture", (Remarks page 8 last para. Page 9, lines 20-25, and Page 10 Para 1.) Therefore, Kwon does not disclose the limitation:
"encoding data for a picture using intra block copy prediction performing block vector estimation operations and block splitting decision operations concurrently for a current block of the picture," as well as the combination of all the limitations within the independent claims and Applicant's enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481